OPINION — AG — ** SOVEREIGN IMMUNITY — COUNTIES ** QUESTION(1): IS THERE ANY LIABILITY ON THE PART OF THE COUNTY FOR THE NEGLIGENCE OF ITS EMPLOYEES WHILE ACTING IN THE COURSE OF THEIR EMPLOYMENT IN CONSTRUCTING A COUNTY ROAD ? — NEGATIVE, QUESTION(2): DOES THE BOARD OF COUNTY COMMISSIONERS HAVE AUTHORITY TO EXPEND COUNTY FUNDS FOR THE REIMBURSEMENT OF THE OWNER AND OPERATOR OF THE INJURED VEHICLE ? — NOT NECESSARY TO ANSWER. ** NOTE: THIS IS OVERRULED BY ' TERRY V. EDGIN (1979) . . . 598 P.2d 2281 ** (TORT, LIABILITY, CONTRACT) CITE: 19 O.S. 1 [19-1], 19 O.S. 339 [19-339] (JAMES P. GARRETT)